Citation Nr: 1626909	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-40 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for chronic low back pain, status-post microdiscectomy and fusion on an extra-schedular basis, rated currently as 20 percent disabling prior to April 25, 2014, and 40 percent disabling from April 25, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel




INTRODUCTION

The Veteran had active duty service from June 2000 through September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claim for an increased disability rating for chronic low back pain, status-post microdiscectomy and fusion, rated at that time as 20 percent disabling.

During subsequent development of the appeal, the Indianapolis RO issued an August 2014 rating decision in which it granted a higher 40 percent disability rating, effective April 25, 2014.  Notwithstanding the partial grant, the Veteran maintained his appeal and the matter reached the Board for de novo review.

In a September 2015 decision, the Board denied the Veteran's claims for a disability rating higher than 20 percent prior to April 25, 2014, and higher than 40% from April 25, 2014.  Citing Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Board determined that the evidence in the record raised the question of whether consideration of assignment of an extra-schedular disability rating was warranted by the "collective impact" of all of the Veteran's service-connected disabilities, which include:  tinnitus, residuals of pubic ramus fracture, a scar on the Veteran's back, the low back disability, and radiculopathies in both lower extremities.  The Board remanded that issue for further development, to include:  initial adjudication of that question by the Agency of Original Jurisdiction, and if necessary, referral to the Director of Compensation Service for extra-schedular consideration.

The ordered development has been performed.  The matter returns to the Board for de novo review.





FINDING OF FACT

For all periods relevant to this appeal, the Veteran's disabilities, considered collectively, have not been productive of an exceptional disability picture that is beyond that already contemplated by the disability ratings assigned.


CONCLUSION OF LAW

The criteria for an increased disability rating for chronic low back pain, status-post microdiscectomy and fusion on an extra-schedular basis, rated currently as 20 percent disabling prior to April 25, 2014, and 40 percent disabling from April 25, 2014, are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, a pre-rating August 2008 letter notified the Veteran of the information and evidence needed to substantiate his claim for a higher disability rating for his low back disability.  VCAA notice in this case was legally sufficient; hence, VA's duty to notify is satisfied. 

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's claim submissions, lay statements, and VA treatment records are associated with the claims file.  The Veteran was afforded VA spine examinations in March 2009 and August 2014; VA neurological examinations of his lower extremities in November 2009 and October 2010; and, audiological examinations of his hearing loss and tinnitus in April 2010.  Those examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the symptoms and impairment associated with the Veteran's service-connected disabilities, and the severity thereof.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

38 C.F.R. § 3.321 provides that, where the evidence shows the existence of "an exceptional case" in which the schedular ratings are inadequate for purposes of evaluating a disability, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of a disability rating on an extra-schedular basis.  The governing norm for such an exceptional case is described as:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) established a three-step inquiry for determining whether consideration of an extra-schedular disability rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular disability rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service as prescribed under 38 C.F.R. § 3.321(b).

In Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Hence, in considering whether an exceptional case is shown by the evidence, the Board is compelled to consider not only whether impairment from the Veteran's low back disability warrants referral for extra-schedular consideration under 38 C.F.R. § 3.321(b), but more correctly, whether the collective impact from all of the Veteran's service-connected disabilities present an exceptional case that triggers those referral provisions.

Subject to the above, the Board notes that, in addition to the low back disability that is at issue, service connection is in effect for the Veteran for:  a right lower extremity radiculopathy, rated 20 percent disabling; a left lower extremity radiculopathy, rated 20 percent disabling; tinnitus, rated 10 percent disabling; residuals of a pubic ramus fracture of the pelvis, rated non-compensable (zero percent disabling); and, a residual surgical scar on the Veteran's back, also rated non-compensable.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show that the Veteran's disabilities have presented an exceptional disability picture that renders inadequate the available schedular criteria.

As an initial point, there is no evidence that the Veteran has had any daily or occupational impairment that is associated with his tinnitus, residual scar, or pubic ramus fracture not contemplated by the rating criteria.  During an April 2010 VA audiological examination, the Veteran reported constant high pitched ringing in his ears bilaterally.  The examination results showed essentially normal hearing and speech recognition abilities despite the Veteran's complaints of ringing in his ears.  Indeed, the VA examiner opined that the Veteran's hearing level had no significant effect on his occupation or daily activities.  The Veteran has not asserted, and the evidence does not show, that his service-connected tinnitus affects him in an exceptional way.  Similarly, a VA spine examination conducted in August 2014 revealed that the residual scar on the Veteran's back was asymptomatic, encompassed an area of less than 39 square centimeters (six square inches), and did not result in any loss of function.  Records for VA treatment in the claims file, which pertain to treatment received by the Veteran from 2008 through 2014 do not mention any complaints or objective findings related to the Veteran's tinnitus, scar, or pelvic fracture residuals.  Similarly, those records make no mention of any functional impairment associated with those disabilities.

In relation to the Veteran's low back disability and associated peripheral neuropathies, the evidence shows that the Veteran has experienced ongoing low back pain that radiated into his lower extremities, decreased thoracolumbar motion, reversed spine lordosis, and tingling and loss of sensation in his lower extremities.  Still, the evidence indicates that the Veteran has maintained a relatively high level of function despite those manifestations.

During VA treatment in November 2008, he reported that he was lifting weights, working out, and participating in martial arts routinely.  During treatment in August 2009, he reported that he remained active with kickboxing and weightlifting.  A physical examination conducted at that time showed that the Veteran had normal station and gait; and indeed, the Veteran denied physical therapy to treat his back problems because he remained "very physically active."  In October 2009, the Veteran reported that he continued to work on a full time basis.  Treating VA medical staff remarked in the record that the Veteran remained "fit."

During a November 2009 VA neurological examination of the Veteran's lower extremities, Veteran reported that he was having shooting pains in his lower extremities with constant numbness.  A physical examination revealed diminished sensation to pain and light touch in he left inner thigh and right lateral calf.  Reflexes were diminished to 1+ in the right knee.  The examiner noted that the Veteran was severely impaired in traveling; however, concluded that he was unimpaired in toileting and feeding; only mildly impaired in chores, exercise, sports, bathing, and grooming; and, only moderately impaired in shopping, recreation, and dressing.
In March 2010, the Veteran continued to demonstrate normal gait, good heel and toe walk, and full muscle strength in all of his extremities.  Once again, the treating VA physician remarked that the Veteran remained fit.

In May 2012, the Veteran complained that he had been experiencing mid-back pain that was affecting his physical activity.  He was noted to be employed.  During an August 2014 VA spine examination, the Veteran reported flare-ups that caused increased back pain and locking in his right leg.  Still, despite the reported worsening in his symptoms, the Veteran reported that he had missed only two weeks off from work over the preceding six month period due to his back problems.

In addition to the foregoing, there is no evidence in the record that the Veteran has undergone in-patient or surgical treatment.  Notably, the Veteran's representative argues in a May 2016 brief that the Veteran has not undergone surgery on his back only because he is unable to take time off from work to do so.  Regardless, where the Veteran has demonstrated a relatively high activity and fitness level as described above, and also, has been able to maintain periods of employment without interruption attributable to his disabilities, the evidence relating to the Veteran's occupational and functional level is not consistent with the finding of an exceptional disability picture that triggers the referral provisions under 38 C.F.R. § 3.321.  As previously addressed by the Board in its September 2015 decision, effective April 25, 2014, the Veteran was granted a 40 percent rating for his service-connected chronic low back pain, which represents compensation for a significant degree of impairment.  The Veteran also has a 20 percent rating each for both his right and left lower extremity.  The Veteran's symptomatology, to include pain, limited motion, missing two weeks of work during a six month period, is contemplated by these assigned ratings.   

In terms of occupation, the evidence shows that the Veteran has had periods of essentially continuous employment, albeit with different employers, which the Veteran described during mental health treatment in November 2008 as "bouncing from job to job."  Still, there is no evidence in the record that any of the Veteran's service-connected disabilities have caused his inability to maintain steady employment from any one single employer.  Moreover, even where the Veteran has apparently been unable to maintain the same employment with the same employer, his ability to obtain continuous employment, even through different employers, is not consistent with the degree of occupational impairment contemplated under 38 C.F.R. § 3.321.  In November 2008, he reported that he reported that he was in the orientation phase of apparent new employment as a corrections officer.  He remarked at that time, however, that he felt that he was not a good fit for that job because he did not care about the well-being of the inmates.  In August 2009, he reported that he was working as a retail store shelver.  During VA treatment in October 2009 he reported that he remained employed on a full time basis.  During his August 2014 VA spine examination, the Veteran indicated that he still remained employed, as he stated that he had missed only two weeks from work over the preceding six month period.

The Veteran reported during November 2009 VA neurological examination that he had been laid off for two to five years.  That assertion, however, is inconsistent with the aforementioned earlier reports regarding his employment status.  Given those inconsistencies, the Board is not inclined to assign any probative weight to the Veteran's asserted period of unemployment due to being laid off for two to five years during the rating period on appeal.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (stating that in weighing the probative value of lay evidence, the Board must consider elements of both competency and credibility).  The Board assigns greater probative weight to the other information in the record, to include earlier statements made by the Veteran during treatment regarding his employment status.

The stated 20 percent and 40 percent disability ratings are consistent with the degree of thoracolumbar spine motion demonstrated by the Veteran over the course of the appeal period.  Subject to the same and though mindful of the symptoms and manifestations associated with the Veteran's disabilities, the Board still finds that the evidence does not present an exceptional or unusual disability picture given the Veteran's demonstrated activity level, functional capability, and ongoing occupational status.  Based on the foregoing, the Board finds that the requirements for consideration of an extra-schedular disability rating are not met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).
ORDER

An increased disability rating for chronic low back pain, status-post microdiscectomy and fusion on an extra-schedular basis, rated currently as 20 percent disabling prior to April 25, 2014, and 40 percent disabling from April 25, 2014, is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


